Order of the Supreme Court, Nassau County, dated June 6, 1969, modified, on the law and the facts, by striking out so much thereof as, on respondent’s motion for a protective order, disallowed item 2 of plaintiff’s notice to examine respondent before trial, and by substituting therefor a provision denying the motion as to said item. As so modified, order affirmed insofar as appealed from, without costs. In our opinion, item 2 is material and necessary in the prosecution or defense of the action. We agree *686with the Special Term’s determination in all other respects. Beldock, P. J., Christ, Brennan, Rabin and Kleinfeld, JJ., concur.